Concurring Opinion.
Davis, J.
The clerk recites in his certificate that “the bill of exception which (is) hereto attached is the original.” In other words the attempt has been made to bring the evidence and also the instructions given and refused into the record under the provisions of section 641, R. S. 1894, by certifying the original bill of exception embracing the same to this court. This cannot be done. Gish v. Gish, 7 Ind. App. 104. No attempt has been made to bring the evidence into the record on this appeal under the provision of section 1476, R. S. 1894. DeHart v. Board, etc., 143 Ind. 363. In the condition of the record no question arising on the evidence or instruction is presented for our consideration. I therefore concur in the affirmance of the judgment of the trial court.
Gavin, C. J., concurs in result.